DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet(6306304) taken together with Lee(KK665712B1).
	Sweet in figure 1 teaches an aeration device comprising a venturi tube(24) having an outlet port and an air intake port(from air tube 28), and an outlet tube(leading to directional jet 30) having a first end coupled to the outlet port of the venturi tube and a second end opposite and spaced apart from the first end, and an intermediate portion disposed between the first and second ends of the outlet tube.  Sweet is silent as to wherein the intermediate portion is helically shaped and extends around a helical axis of the intermediate portion , wherein the intermediate portion extends at least one rotation about the helical axis.  Lee teaches a structure for contacting a gas with water, including a water inlet(40) leading to a venturi tube(30), a gas inlet(80) for transferring a gas into the venturi for contact with the water, and an outlet tube having a first end coupled to the outlet port of the venturi tube, a second end opposite and spaced from the first end, 
	Sweet taken together with Lee further teaches wherein the at least one rotation comprises no angled bends in the outlet tube.  Sweet taken together with Lee further teaches wherein the at least one rotation comprises two rotations.  Sweet taken together with Lee further teaches wherein the at least one rotation comprises three rotations.  Sweet taken together with Lee further teaches wherein the at least one rotation comprises four or more rotations.  Sweet taken together with Lee further teaches a pump(22) for pumping a liquid through the venturi tube and the outlet tube, wherein the pump causes the liquid to flow through the outlet tube at 50 gallons per minute or more.  
Allowable Subject Matter
Claims 2,3,5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.

Claim 11 recites “an aeration system comprising :  two or more venturi tubes , each of the two or more venturi tubes having an outlet port and an air intake port, and two or more outlet tubes, each of the two or more outlet tubes having a first end coupled to the outlet port of one of the venturi tubes, a second end opposite and spaced apart from the first end, and an intermediate port disposed between the first and second ends of the outlet tube, wherein the intermediate portion is helically shaped and extends around a helical axis of the intermediate portion, wherein the intermediate portion extends at least one rotation about the helical axis”.  Sweet in figure 1 teaches an aeration device comprising a venturi tube(24) having an outlet port and an air intake port(from air tube 28), and an outlet tube(leading to directional jet 30) having a first end coupled to the outlet port of the venturi tube and a second end opposite and spaced apart from the first end, and an intermediate portion disposed between the first and second ends of the outlet tube.  Lee teaches a structure for contacting a gas with water, including a water inlet(40) leading to a venturi tube(30), a gas inlet(80) for transferring a gas into the venturi for contact with the water, and an outlet tube having a first end coupled to the outlet port of the venturi tube, a second end opposite and spaced from the first end, and an intermediate portion between the first and second ends, wherein the intermediate portion is helically shaped(noting spiral path of the swirl pipe member(20)) and extends around a helical axis of the intermediate portion, wherein the intermediate portion extends at least one rotation about the helical axis. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
November 10, 2021